[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT

                         -------------------------------------------         FILED
                                      No. 05-15114                  U.S. COURT OF APPEALS
                                Non-Argument Calendar                 ELEVENTH CIRCUIT
                                                                          JULY 13, 2006
                        --------------------------------------------
                                                                       THOMAS K. KAHN
                                                                           CLERK
                               BIA No. A79-443-613

JUAN DIEGO GONZALEZ-PEREZ,

                                                         Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.


              ----------------------------------------------------------------
                      Petition for Review of a Decision of the
                            Board of Immigration Appeals
              ----------------------------------------------------------------
                                  (July 13, 2006)

Before EDMONDSON, Chief Judge, DUBINA and HULL, Circuit Judges.

PER CURIAM:


      Petitioner Juan Diego Gonzalez-Perez (Perez), a native and citizen of

Colombia, petitions for review of the decision of the Board of Immigration
Appeals (BIA), which affirmed without opinion the immigration judge’s (IJ’s)

denial of Perez’s claims for asylum and for withholding of removal, and for relief

under the United Nations Convention Against Torture (CAT). We deny the

petition.

      The IJ denied Perez’s petition because he found that Perez was not credible

and that, even if he was credible, he failed to demonstrate he was persecuted.

Perez argues that the IJ erred in denying him relief because he was persecuted on

account of his political opinion by the Revolutionary Armed Forces of Colombia

(FARC).

      Perez claimed that he was a waiter, cashier, and reservation booker for a

banquet company that catered political events. In November 2001, while Perez

was traveling to prepare for one of these events, he was stopped by two trucks

bearing heavily-armed men in military uniforms, who identified themselves as

FARC members. These men interrogated Perez for about 15 minutes, obtained

personal information about him and his family, released him, and followed him to

the banquet location, where Perez prepared the banquet as planned. About a week

later, he began receiving ten calls per day for three days from FARC members who

threatened him and asked him to provide information about the organizers and

attendees of the banquet. During the last call, Perez was warned that, if he did not

                                         2
cooperate, he and his family would face “consequences.” And about two weeks

after the banquet, Perez was confronted by a man who threatened to kill him if he

did not cooperate. Perez contends that two face-to-face threats and three days of

telephone calls by the FARC rise to the level of persecution.

       We review the IJ’s findings of fact under the “substantial evidence” test: we

must affirm the IJ’s decision “if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar v. Ashcroft,

257 F.3d 1262, 1283-84 (11th Cir. 2001) (citation omitted).1 “To reverse the IJ’s

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We

also review the IJ’s credibility determinations under the “substantial evidence”

test. D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 818 (11th Cir. 2004).

And on credibility determinations, we may not substitute our judgment for that of

the IJ. Id. An adverse credibility determination alone may be sufficient to support

the denial of asylum relief. See Forgue v. U.S. Attorney Gen., 401 F.3d 1282,

1287 (11th Cir. 2005). But “an adverse credibility determination does not

alleviate the IJ’s duty to consider other evidence produced by an asylum

applicant.” Id.

   1
    The BIA affirmed the IJ’s decision without opinion: we review the IJ’s decision as the final
agency determination. See Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1285 n.2 (11th Cir. 2005).
                                               3
      An alien may obtain asylum if he is a “refugee”: a person unwilling to return

to his country of nationality “because of persecution or a well-founded fear of

persecution on account of,” among other things, political opinion. 8 U.S.C.

§§ 1101(a)(42)(A), 1158(a)(1), (b)(1). To establish asylum eligibility based on

political opinion or another protected ground, the alien must--with credible

evidence--establish (1) past persecution on account of her political opinion or

another protected ground, or (2) a “well-founded fear” that her political opinion or

another protected ground will cause future persecution. See Sepulveda v. U.S.

Attorney Gen., 401 F.3d 1226, 1230-31 (11th Cir. 2005) (citing 8 C.F.R.

§ 208.13(a), (b)).

      Substantial evidence supports the IJ’s determinations that Perez was not

credible and that, even if he was credible, that he failed to establish that he was

persecuted. Perez’s testimony on his time of employment with the banquet

company conflicted with the documentary evidence that he submitted. About the

date on which he left Colombia, Perez’s testimony was internally inconsistent and

conflicted with documentary evidence. An inconsistency exists between when

Perez stated that his troubles with FARC began (November 2001) and when

Perez’s father, in a supporting letter, stated that the troubles began (January 1995).

In addition, Perez’s testimony and asylum application are inconsistent with

                                          4
documentary evidence about whether he was alone and, if not, who was with him

when he was stopped by the armed FARC members. These inconsistencies go to

key elements of Perez’s claims that he was persecuted by FARC. See Gao v.

Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002) (stating that adverse credibility finding

must go to the “heart” of the asylum claim and should not be based on minor

inconsistencies).

      We also doubt that the two face-to-face encounters and several days of

phone calls amount to persecution. See Sepulveda, 401 F.3d at 1231 (stating that

“persecution is an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation,” and that “mere harassment does not amount to

persecution”). In addition, we see no evidence linking Perez’s political views to

the FARC threats. Instead, Perez’s claim is that the FARC threats were based on

his refusal to cooperate with FARC requests for information about banquet

attendees. But “[i]t is not enough to show that [he] was or will be persecuted or

tortured due to [his] refusal to cooperate with the guerillas.” Sanchez v. U.S.

Attorney Gen., 392 F.3d 434, 438 (11th Cir. 2004). These facts do not compel

reversal. And because the burden of proof for an applicant seeking withholding of

removal and CAT relief is higher than the burden imposed on an asylum applicant,




                                         5
we uphold the IJ’s denial of withholding of removal and CAT relief. See Forgue,

401 F.3d at 1288 n.4; Al Najjar, 257 F.3d at 1292-93.

      Perez also argues that the BIA violated his due process rights by affirming

the IJ’s decision without opinion. We review his constitutional challenge de novo.

Lonyem v. U.S. Attorney Gen., 352 F.3d 1338, 1341 (11th Cir. 2003). Perez cites

to no record evidence showing that the BIA failed to follow its regulations or that

he was prejudiced substantially by the BIA’s affirmance. Therefore, Perez’s due

process claim is without merit. See Lonyem, 352 F.3d at 1342. We, thus,

conclude that the BIA’s summary affirmance of the IJ’s decision violated none of

Perez’s due process rights.

      PETITION DENIED.




                                         6